4/21/2021                Case 2:21-cv-00691-DLR       Document 1-1 Filed 04/21/21 Page 1 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl


                                               UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                     Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

   Plaintiff(s): Erik Johnson                                             Defendant(s): Proctorio, Inc.
   County of Residence: Outside the State of Arizona                     County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Eric M Fraser
   Osborn Maledon, PA
   2929 N Central Ave. Ste 2100
   Phoenix, Arizona 85012
   6026409321



  II. Basis of Jurisdiction:                    3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- 2 Citizen of Another State
                          Defendant:- 4 AZ corp or Principal place of Bus. in AZ

  IV. Origin :                                  1. Original Proceeding

  V. Nature of Suit:                            820 Copyrights

  VI.Cause of Action:                           Copyright Act, 17 U.S.C. §§ 106, 107; Digital Millennium Copyright Act
                                                ("DMCA"), 17 U.S.C. § 512(f) Declaratory judgment of noninfringement
                                                under the Copyright Act; injunctive relief and damages for
                                                misrepresentation of copyright claims.
  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand:
                     Jury Demand: Yes

  VIII. This case is not related to another case.


https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                      1/2
4/21/2021         Case 2:21-cv-00691-DLR       Document 1-1 Filed 04/21/21 Page 2 of 2
                                      https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

  Signature: s/ Eric M. Fraser

         Date: April 21, 2021
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                           2/2
